Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 have been examined.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/06/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 

4.	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “service provider computing system” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

5.	For claims 1, 3-20, the phrase “at least one of” has been given the broadest, reasonable interpretation of only requiring a single element from the given list in order to satisfy the requirements of the limitation.


Claim Objections
6.	Claims 8-20 are objected to because of the following informalities:
The second “receiving” limitation of claims 8 and 15 recite, “receiving, at the service provider computing system; and verifying…”
Examiner believes the limitation is receiving “a client license” like similarly found in claim 1 and will treat the claims as such for the remainder of the Office Action.
Appropriate correction is required.


7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 7-8, 14-15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asati et al. (U.S. Patent Application Publication 2018/0293363; hereafter “Asati”).
	For claims 1, 8 and 15, Asati teaches a software licensing verification and installation system, method and computer program product (note paragraph [0042], computer readable medium) comprising:
	a service provider computing system configured to receive a request for at least one software product (note paragraphs [0027] and [0033], in steps 210 and 450, server receives a software validation request),
	the service provider computing system further configured to determine at least one of hardware information and software information of a client computing system (note paragraphs [0027] and [0033]-[0034], server determines software identification 
	to receive a client license provided by the client computing system corresponding to the at least one software product (note paragraphs [0027] and [0033], server receives transaction ID provided by client, which corresponds to the client license), and
	to verify the client license based on the at least one of hardware information and software information (note paragraphs [0027] and [0033]-[0034], server determines whether to validate the request based on the received information).


	For claims 7, 14 and 20, Asati teaches claims 1, 8 and 15, wherein the service provider computer system determines an installation destination on the client computing system based on the at least one of hardware information and software information, and automatically installs the software product on the client computing system without the customer's manual intervention (note paragraph [0034], licensed software may be automatically updated).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

9.	Claims 2-4, 9-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Asati as applied to claims 1, 8 and 15 above, and further in view of High et al. (U.S. Patent Application Publication 2018/0183606; hereafter “High”).
	For claims 2, 9 and 16, Asati teaches claims 1, 8 and 15, further comprising: 	generating, via a client computing system, a request for at least one software product (note paragraphs [0027] and [0033], in steps 210 and 450, client generates software validation request); and
	delivering a client license from the client computing system to the at least one software product in response to verifying the client license (note paragraphs [0027] and [0033], client transmits transaction ID, which corresponds to the client license).

	Asati differs from the claimed invention in that they fail to teach:
	 generating, via the client computing system, a client distributed ledger storing a client license;

	High teaches:
	 generating, via the client computing system, a client distributed ledger (note paragraphs [0027]-[0028], [0031] and [0039], client computing system is a node of the blockchain and generates its own copy of the blockchain ledger) storing a client license (note paragraph [0034], transactions include client licenses);




	For claims 3, 10 and 17, the combination of Asati and High teaches claims 2, 9 and 16, wherein the service provider computer system stores at least one server distributed ledger storing an authentic license corresponding to the software product (note paragraphs [0021] and [0032] of Asati, blockchain transaction with license information is generated) and verifies the client license based on a comparison between the client distributed ledger and the server distributed ledger (note paragraphs [0027] and [0033]-[0034] of Asati, server determines whether to validate the request based on the transaction information).

	For claims 4, 11 and 18, the combination of Asati and High teaches claims 3, 9 and 16, wherein client distributed ledger and the at least one server ledger are blockchain ledgers (note paragraph [0021] of Asati, blockchain ledger), and wherein the client distributed ledger further stores the at least one of hardware information and .


10.	Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Asati and High as applied to claims 2, 9 and 16 above, and further in view of Melika et al. (U.S. Patent Application Publication 2014/0236846; hereafter “Melika”).
	For claims 5 and 12, the combination of Asati and High differs from the claimed invention in that they fail to teach:
	wherein the service provider computer system generates a data file containing at least one of an additional software product, a software update to the software product, and a dependency of the software product based on the client distributed ledger.

	Melika teaches:
	wherein the service provider computer system generates a data file containing at least one of an additional software product, a software update to the software product, and a dependency of the software product based on the client distributed ledger (note paragraphs [0041]-[0042], recommendation engine generates app recommendations, i.e. a data file containing at least one an additional software product, based on client licensing).

.


11.	Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Asati, High and Melika as applied to claims 5 and 12 above, and further in view of Smith (U.S. Patent Application Publication 2020/0334032).
	For claims 6, 13 and 19, the combination of Asati, High and Melika teaches claims 5, 12 and 16, wherein the client computing system displays a recommendation of the at least one of an additional software product, a software update to the software product, and a dependency of the software product in response to receiving the data file (note paragraph [0040] of Melika, app store displays recommendations of additional software products), 

	The combination of Asati, High and Melika differs from the claimed invention in that they fail to teach:
	 and generates the client distributed ledger storing at least one license corresponding to the at least one of an additional software product, a software update to the software product, and a dependency of the software product.


	 and generates the client distributed ledger storing at least one license corresponding to the at least one of an additional software product, a software update to the software product, and a dependency of the software product (note paragraph [0051], step 550 software version updates are stored in the blockchain ledger).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Asati, High and Melika and the software updates of Smith. One of ordinary skill would have been motivated to combine Asati, High, Melika and Smith because it would allow for better tracking of versions of software updates to devices (note paragraph [0010] of Smith).


Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoshikawa (U.S. Patent Application Publication 2011/0302574) teaches updating software without manual intervention (note paragraph [0068]).

	Reddy et al. (U.S. Patent Application Publication 2019/0303541) teaches tracking software dependency using a blockchain ledger (note Fig. 9).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.